UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 18, 2012 Image Sensing Systems, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-26056 41-1519168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (651) 603-7700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. On May 18, 2012, Image Sensing Systems, Inc. (the “Company”) held its 2012 Annual Meeting of Shareholders. Of the 4,912,619 shares of the Company’s common stock outstanding and entitled to vote, 4,717,212 shares, or 96.0%, were represented at the meeting. During the meeting, the shareholders voted on the following matters: Proposal 1 – Election of Directors Ÿ The shareholders elected the following individuals to serve as directors until the 2013 Annual Meeting of Shareholders or until their successors have been duly elected and qualified: Votes For Votes Withheld Broker Non-Votes Panos G. Michalopoulos 3,842,433 149,315 725,464 Michael C. Doyle 3,322,414 669,334 725,464 Kenneth R. Aubrey 3,735,903 255,845 725,464 James W. Bracke 3,816,331 175,417 725,464 Kris B. Tufto 3,916,296 75,452 725,464 Proposal 2 – Ratification of Appointment of Our Independent Registered Public Accounting Firm. Ÿ The shareholders ratified Grant Thornton LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: Votes For Against Abstain 4,524,366 67,347 125,499 Section 7 – Regulation FD Item 7.01Regulation FD Disclosure. At the meeting of the Company’s Board of Directors held on May 18, 2012, Panos G. Michalopoulos was appointed to the Audit Committee of the Board, which now consists of James W. Bracke (Chair), Kris B. Tufto and Dr. Michalopoulos. In addition, at the Board meeting, the Board appointed Mr.
